 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VARN SAECHAO,                                      No. 2:18-cv-1662 DB P
12                       Petitioner,
13            v.                                         ORDER
14    FOX,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner claims both his trial and appellate counsel were

19   ineffective in violation of the Sixth Amendment. Presently before the court is petitioner’s motion

20   to proceed in forma pauperis (ECF No. 2) and his petition for screening (ECF No. 1).

21                                        IN FORMA PAUPERIS

22           Examination of the in forma pauperis application reveals that petitioner is unable to afford

23   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

24   28 U.S.C. § 1915(a).

25                                              SCREENING

26           Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to conduct

27   a preliminary review of all petitions for writ of habeas corpus filed by state prisoners. Pursuant to

28   ////
                                                        1
 1   Rule 4, this court must summarily dismiss a petition if it “plainly appears from the petition and

 2   any attached exhibits that the petitioner is not entitled to relief in the district court.”

 3           Petitioner states the basis for relief is his August 2014 conviction and sentence in the

 4   Butte County Superior Court. (ECF No. 1 at 1.) He claims both his trial and appellate counsel

 5   were ineffective in violation of his Sixth Amendment right to counsel. He specifically alleges his

 6   trial counsel was ineffective while negotiating a plea bargain. He claims appellate counsel was

 7   ineffective for filing a Wende1 brief and for failing to inform petitioner of the time limits for

 8   filing a habeas petition.

 9           It appears petitioner may be entitled to relief if the claimed violations of his constitutional

10   rights are proved. Thus, respondent will be directed to file a response to petitioner’s habeas

11   petition.

12                                               CONCLUSION

13           Accordingly, IT IS HEREBY ORDERED that:

14           1. Petitioner’s motion to proceed in forma pauperis (ECF No. 2) is granted;

15           2. Respondent is directed to file a response to petitioner’s habeas petition within sixty

16               days from the date of this order. See Rule 4, 28 U.S.C. foll. § 2254. An answer shall

17               be accompanied by all transcripts and other documents relevant to the issues presented

18               in the petition. See Rule 5, 28 U.S.C. foll. § 2254;

19           3. If the response to the habeas petition is an answer, petitioner’s reply, if any, shall be

20               filed and served within thirty days after service of the answer;
21           4. If the response to the habeas petition is a motion, petitioner’s opposition or statement

22               of non-opposition to the motion shall be filed and served within thirty days after

23               service of the motion, and respondent’s reply, if any, shall be filed and served within

24               fourteen days thereafter; and

25   ////

26   1
      People v. Wende, 25 Cal.3d 436 (1979) (validating the procedure where counsel files an
27   appellate brief reciting a summary of the proceedings and the facts of the case and requesting the
     court to independently review the record because counsel found no arguable legal issues to raise
28   on appeal).
                                                      2
 1             5. The Clerk of the Court shall serve a copy of this order, the form Consent to Proceed

 2                  Before a United States Magistrate Judge, and a copy of the petition for writ of habeas

 3                  corpus pursuant to 28 U.S.C. § 2254 on Tami Krenzin, Supervising Deputy Attorney

 4                  General.

 5   Dated: November 29, 2018

 6

 7

 8

 9

10

11

12

13
     DLB:12
14   DLB:1/Orders/Prisoner/Habeas.saec1662

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
